Citation Nr: 1134847	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued on April 28, 2009 is warranted.

2.  Entitlement to an evaluation in excess of 10 percent disabling for a right inguinal hernia.

3.  Entitlement to a separate evaluation for a post-operative scar residual resulting from a right inguinal hernia.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had recognized service from December 1943 to March 1946, including service with the Recognized Guerrillas.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran provided testimony at a March 2009 Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims folder.

On April 28, 2009, the Board upheld the RO's denial of the Veteran's claim for an evaluation in excess of 10 percent disabling for a right inguinal hernia.  Subsequently, the Veteran submitted a motion for reconsideration, dated May 2009.  As explained in the instant decision, the Board is vacating a previous decision in which it addressed the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a separate evaluation for a post-operative scar residual resulting from a right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 28, 2009, the Board issued a decision denying entitlement to an evaluation in excess of 10 percent disabling for a right inguinal hernia.

2.  Evidence pertinent to the issue of entitlement to an evaluation in excess of 10 percent disabling for a right inguinal hernia decided in the April 28, 2009 Board decision was in VA's possession as of April 6, 2009, but was not before the Veterans Law Judge when the decision was issued.

3.  The Veteran's inguinal hernia is spontaneously reducible and well supported by a belt.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on April 28, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The criteria for an evaluation in excess of 10 percent disabling for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On April 28, 2009, the Board issued a decision in which it adjudicated the appeal as to the claim for an evaluation in excess of 10 percent disabling for a right inguinal hernia.

Evidence pertinent to this issue was received by VA prior to issuance of that decision but had not been associated with the claims file at the time of the decision.  Simply stated, it take several days normally for mail sent from the Veteran to be associated with his claims file and it appears that evidence was received at that VA, but not associated with the claims file until after the Board's issued its decision. 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.  § 20.904 (2010).

This evidence was not before the Board at the time that the Board issued the April 28, 2009 decision.  That decision therefore was not based on consideration of all the available evidence with regard to the increased evaluation issue already enumerated.  Hence, in order to ensure due process, the Board has decided to vacate the April 28, 2009 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  The merits of the issues set forth above are considered de novo in the decision below.



Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right inguinal hernia in a June 1971 rating decision.  When the Veteran filed his current claim in July 2005, a 10 percent evaluation was in place.

The RO granted a 10 percent evaluation for the Veteran's right inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Pursuant to Diagnostic Code 7338, a 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  

Important for this case, a small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

A September 2005 VA examination revealed that the Veteran had a soft abdomen and a well healed, minimally noticeable 10 centimeter x 0.25 centimeter hypopigmented scar.  He had a slight bulge of the hernia but it was easily reducible and there was no evidence of incarceration.  These finding are against an evaluation of 30 percent disabling under Diagnostic Code 7338.

A physician, Dr. "B.W." submitted a letter to the RO in February 2006.  He stated that the Veteran had multiple repairs of his right inguinal hernia and that there did not seem to be a recurrence of the Veteran's hernia.  In March 2006, Dr. "E.C." submitted a letter to the RO and state that the Veteran had last undergone a recurrent right inguinal hernia repair in April 2002.  The Veteran previously underwent three repairs.  These letters contained no other information favorable to the Veteran's claim with respect to the applicable 30 percent rating criteria.

In July 2007, the Veteran was afforded another VA examination.  There, the examiner indicated that the Veteran's abdomen was soft and nontender.  The examiner also noted that there was a small palpable hernia, less than 0.5 centimeters in height, and spontaneously reduced when the Valsalva maneuver was stopped.  There was no evidence of incarceration.  

The Board notes that during the examination, the Veteran complained of pain due to his right inguinal hernia, which popped out with coughing, and therefore required tightening the belt.  Although this affected the Veteran's breathing, it is important to note that the right inguinal hernia is well supported by a belt.  

A letter from the Veteran's private physician, Dr. E.C., received by the Board in April 2009, indicated that the Veteran "suffers from small, post-operative, recurrent [right] Inguinal Hernia, which causes him difficulty walking, bending, or lifting [more than] 10 [pounds]."  Importantly, this evidence does not indicate, however, that the Veteran's small, post-operative, recurrent right inguinal hernia is not well supportable by a truss or that it is not readily reducible.  

Indeed, overall, the evidence of record (particularly the VA examinations) indicates that the Veteran's right inguinal hernia is readily reducible and is well-supported by a belt.  As such, the Veteran's disability picture more closely approximates an evaluation of 10 percent disabling.  An evaluation of 30 percent for his right inguinal hernia is not warranted.

The Board has also looked at other diagnostic codes for rating the Veteran's right inguinal hernia.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, a separate rating for the Veteran's post-operative scar on his abdomen is addressed in the Remand portion below.  

The Board has also reviewed the Veteran's VA outpatient treatment reports and finds no additional evidence favorable to his claim for a higher evaluation under Diagnostic Code 7338.

Simply stated, the post-service medical records provide evidence, overall, against this claim.  The Board does not find evidence that the rating assigned for the Veteran's right inguinal hernia should be increased for any other separate period based on the facts found during the entire appeal period under the applicable diagnostic code criteria.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

Based on the evidence of record, which shows a spontaneously reducible right inguinal hernia that is well supported by a belt, the Veteran is appropriately rated at 10 percent disabling for a right inguinal hernia under Diagnostic Code 7338.  The preponderance of the evidence of record is against a grant of an increased rating for a right inguinal hernia, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a right inguinal hernia.  There are no manifestations of his right inguinal hernia that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that the Veteran was ever hospitalized as a result of his right inguinal hernia or that it markedly interfered with his employment.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to notify and assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2005 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The Board's decision of April 28, 2009, is hereby vacated.

Entitlement to an evaluation in excess of 10 percent disabling for a right inguinal hernia is denied.




REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  A deep scar, according to Note 2, is one associated with underlying soft tissue damage.  Under Note 1, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial, do not cause limited motion, and cover area of 144 square inches (929 sq. cm).  A superficial scar, as defined in Note 2, is one not associated with underlying soft tissue damage.  Again, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  An unstable scar is defined at Note 1 as one where, for any reason, there is frequent loss of covering over the scar.  A superficial scar is defined in Note (2) as one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar may also be rated based upon limitation of function of the part affected.

As mentioned above, a September 2005 VA examination revealed that the Veteran had a well healed, minimally noticeable 10 centimeters x 0.25 centimeter hypopigmented scar on his abdomen.  The examination report did not indicate whether the scar was painful and did not indicate any other manifestations of the abdominal scar.  As such, since there is no complete assessment of the Veteran's scar residual resulting from a right inguinal hernia, the September 2005 VA examination is inadequate for VA compensation purposes with respect to determining whether a separate rating is warranted for the post-operative abdominal scar. 

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In Dr. B.W.'s February 2006 letter, he indicated that "[s]ince the last operation, [the Veteran has] had pain over the incision."

The Veteran underwent another VA examination in July 2007.  There, the examiner indicated that the Veteran had a well-healed 10 centimeters x 0.25 centimeter hypopigmented right inguinal scar, which was minimally noticeable.  It was also noted that palpation of the area elicited tenderness, however, this reaction was not reproducible when the Veteran was distracted.

Private physician Dr. E.C. submitted a letter received in May 2008, which indicated that the Veteran had surgery in 2002 and "has been having worsening pain over his old incision."  This evidence, coupled with Dr. B.W.'s February 2006 letter, may suggest that a separate rating for his scar residual resulting from a right inguinal hernia may be warranted. 

However, given the inadequacy of the September 2005 VA examination regarding the Veteran's scar residual of a right inguinal hernia disability and because the current symptoms of that scar residual (to include pain) is unclear based on the VA examinations and private physician assessments, a remand is necessary to determine the nature and severity of this disability, if any. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of severity of his scar residual resulting from a right inguinal hernia, if any.  In particular, the examiner should note if the post-operative residual scar on his abdomen is painful on examination. 

Any and all studies deemed necessary should be completed.  The claims file, along with a copy of this Remand, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was accomplished.  

The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's scar residual resulting from a right inguinal hernia (if any).  

In this regard, if any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific findings requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

2. Then, readjudicate the issue of entitlement to a separate evaluation for a post-operative scar residual resulting from a right inguinal hernia, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to this claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


